DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 10, 11, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, US 2013/0103716 A1 (Yamagishi hereinafter), in view of Puente Pestana et al., US 2021/0051071 A1 (Puente hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Yamagishi discloses a method for identifying an application identifier (APP ID) (Disclosed herein is a terminal apparatus including an extraction portion configured to extract from a content to be reproduced signature data representative of a characteristic of the content; see Yamagishi, abstract), the method comprising:
receiving, by a packet flow description function network element, a query request (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, abstract. Also see paragraph [0022], “And the server apparatus receives the query transmitted from the terminal apparatus”), wherein the query request comprises a 
Regarding claim 11, Yamagishi discloses a system for identifying an application identifier (APP ID) (Disclosed herein is a terminal apparatus including an extraction portion configured to extract from a content to be reproduced signature data representative of a characteristic of the content; see Yamagishi, abstract), the system comprises:
a first network element and a packet flow description function network element (The application manager 23 under control of the ACR client 22 acquires the application corresponding to the currently viewed content from an application server 33 over the Internet 12, and executes the acquired application; see Yamagishi, paragraph [0046]), wherein the first network element is configured to send a query request to the packet flow description function network element (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned 
the packet flow description function network element is configured to: receive the query request (causing the terminal apparatus to transmit the generated query to a server apparatus; see Yamagishi, paragraph [0011]); … wherein the query response comprises the first APP ID (and the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]); and
the first network element is further configured to receive the query response from the packet flow description function network element (a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, paragraph [0012]).
Regarding claim 18, Yamagishi discloses a packet flow description function network element (FIG. 4 is a block diagram showing a typical structure of an ACR server; see Yamagishi, paragraph [0029]) comprising:

a memory coupled to the at least one processor and having instructions stored thereon which (In the computer 200, the programs may be installed into the storage portion 208 via the input/output interface 205 from the removable media 211 attached to the drive 210; see Yamagishi, paragraph [0101]), when executed by the at least one processor (the programs may be received by the communication portion 209 via wired or wireless transmission media before being installed into the storage portion 208. Otherwise, the programs may be preinstalled in the ROM 202 or storage portion 208; see Yamagishi, paragraph [0101]), cause the packet flow description function network element to: receive a query request (causing the terminal apparatus to transmit the generated query to a server apparatus; see Yamagishi, paragraph [0011]), wherein the query request comprises a signature parameter of a first service data flow (a query generation portion configured to generate a query including the extracted signature data; a communication portion configured to transmit the generated query to a server apparatus and receive a response returned therefrom in reply to the query; see Yamagishi, paragraph [0008]), and the signature parameter is used to describe the first service data flow (According to the first embodiment of the present disclosure, signature data is extracted from the content to be reproduced as representative of the characteristic of that content; see Yamagishi, paragraph [0013]); … wherein the query response comprises the first APP ID (and the response returned therefrom in reply to the query is received; and the 
Regarding claims 1, 11 and 18, Yamagishi does not explicitly discloses determining, by the packet flow description function network element, a correspondence between a first APP ID and a first packet flow description (PFD) that matches the signature parameter, as an APP ID corresponding to the first service data flow; and
responsive to determining the correspondence between the first APP ID and the first, sending, by the packet flow description function network element, a query response. In the same field of endeavor (e.g., communication system) Puente discloses a method for managing traffic transmitted by a user equipment that comprises determining, by the packet flow description function network element (The PFDF is a functional element which receives and manages the PFDs associated to application identifier (s) from the SCEF via the Nu reference point; see Puente, paragraph [0006]), a correspondence between a first APP ID and a first packet flow description (PFD) that matches the signature parameter (The PFDF provisions PFDs for the corresponding application identifier (s) to the PGW-C/TDF as defined in 3GPP Technical Specification (TS) 23.203; see Puente, paragraph [0012]. Also see paragraph [0100], “The PFD enables detection of application traffic and includes: PFD id; a 3-tuple (including protocol, server-side IP address and port number); or the significant parts of the Universal Resource Locator (URL) to be matched, e.g. host name; or a Domain name matching criteria”), as an APP ID corresponding to the first service data flow (The UE receives, from an MME, a marking type and a marking value, which originate from a SCSIAS and which are 
responsive to determining the correspondence between the first APP ID and the first PFD (The PGW-C shall send an HTTP GET message to the PFDF to retrieve the PFDs for one or more application identifier(s); see Puente, paragraph [0052]), sending, by the packet flow description function network element, a query response (The PFDF shall provide the PFDs of the specified application identifier( s) from the request within the body of the HTTP response; see Puente, paragraph [0052]),
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Puente regarding managing traffic transmitted by a user equipment that comprises into the method related to executing an application corresponding to an application identifier of Yamagishi. The motivation to do so is to improve flexibility of traffic differentiation in network (see Puente, abstract and paragraph [0072]).
Regarding claim 16, Yamagishi further discloses wherein the first network element is a session management network element (The application manager 23 under control of the ACR client 22 acquires the application corresponding to the currently viewed content from an application server 33 over the Internet 12, and executes the acquired application; see Yamagishi, paragraph [0046]), and the system further comprises a user
plane network element and wherein the user plane network element is configured to send a first request to the first network element, wherein the first request comprises the signature parameter (Also, the ACR client 22 generates an ACR query that includes the 
the first network element is further configured to send a first response to the user plane network element (The ACR server 31 generates an ACR response in reply to an ACR query transmitted from the ACR client 22 in the terminal apparatus 20, and transmits the generated ACR response to the ACR client 22 via the Internet 12; see Yamagishi, paragraph [0049]), wherein the first response comprises the first APP ID (the response returned therefrom in reply to the query is received; and the application corresponding to an application identifier included in the received response is acquired and executed; see Yamagishi, paragraph [0013]).
Yamagishi does not explicitly disclose 
Regarding claim 10, wherein the signature parameter comprises one or more of: a 5-tuple of the first service data flow, a uniform resource locator (URL), of the first service data flow, or a domain name of the first service data flow. 
Regarding claim 15, wherein the first network element is a user plane network element.
In the same field of endeavor (e.g., communication system) Puente discloses a method for managing traffic transmitted by a user equipment that comprises the following features.
Regarding claim 10, wherein the signature parameter comprises one or more of: a 5-tuple of the first service data flow, a uniform resource locator (URL), of the first service data flow, or a domain name of the first service data flow (The PFD-related parameters may comprise a PFD identifier, a parameter related to a packet identification. The 
Regarding claim 15, wherein the first network element is a user plane network element (The PGW user plane function (PGW-U) provides the User Plane (UP) functionality of the PGW. The functionality of PGW-U is defined in TS 23.214; see Puente, paragraph [0015]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Puente regarding managing traffic transmitted by a user equipment that comprises into the method related to executing an application corresponding to an application identifier of Yamagishi. The motivation to do so is to improve flexibility of traffic differentiation in network (see Puente, abstract and paragraph [0072]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi, US 2013/0103716 A1 (Yamagishi hereinafter), in view of Puente Pestana et al., US 2021/0051071 A1 (Puente hereinafter), as applied to the claims above and further in view of Bacik et al., US 2018/0069798 A1 (Bacik hereinafter).
Here is how the references teach the claims.
Regarding claims 8 and 17, Yamagishi and Puente disclose the method of claim 1 and the system of claim 11. Yamagishi and Puente do not explicitly disclose the following features. 
Regarding claims 8, wherein the packet flow description function network element is deployed in a network exposure function network element.
Regarding claim 17, wherein the packet flow description function network element is deployed m a network exposure function network element.
In the same field of endeavor (e.g., communication system) Bacik discloses a method for provisioning application filters in a telecommunication system that comprises the following features.
Regarding claims 8, wherein the packet flow description function network element is deployed in a network exposure function network element (the packet flow description function component 216 may be included as part of the filter management system component 116, the policy charging rules function component 218 may be included as part of the policy management system component 118, the SPR/UDR component 220 may be included as part of the subscriber profile repository component 120, the SCEF component 222 may be included as part of the mobile application server component 122, and/or the ASP component 224 may be included as part of the application server component 124; see Bacik, paragraph [0090]).
Regarding claim 17, wherein the packet flow description function network element is deployed m a network exposure function network element (the packet flow description function component 216 may be included as part of the filter management system component 116, the policy charging rules function component 218 may be included as part of the policy management system component 118, the SPR/UDR component 220 may be included as part of the subscriber profile repository component 120, the SCEF component 222 may be included as part of the mobile application server component 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bacik regarding provisioning application filters in a telecommunication system into the method related to executing an application corresponding to an application identifier of Yamagishi and Puente. The motivation to do so is to enable the efficient management and distribution of application filters or packet flow descriptions within a telecommunications network (see Bacik, abstract and paragraph [0005]).

Allowable Subject Matter
Claims 2-7, 9, 12-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 01/11/2022. Claims 1-20 are currently pending.
Claim objection is withdrawn from claims 1 and 18, because amendment filed on 01/11/2022 overcomes the objection.
35 USC 112 (b) rejection is withdrawn from claim 16, because amendment filed on 01/11/2022 overcomes the rejection.

Response to Arguments
Applicant’s arguments filed in 01/11/2022, regarding claims 1-20 have been fully considered but they are moot in view of the new ground (s) of rejection. Newly found prior art Puente in combination with Yamagishi disclose the argued features as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 03/15/2022